DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (DE 4416380).
Regarding claims 1 & 2, Berger discloses a cutting tool 200 to be coupled to a machine tool via a holding member 202. The cutting tool comprises a tool body extending along a central axis 218 and rotatable around the central axis. A cutting insert 209 is mounted on an insert mounting seat of the tool body. At least one flow passage 203 is provided at an inside of the tool body, the at least one flow passage extending from a back end side toward a front end side of the tool body so as to supply a coolant toward at least a part of the inside of the tool body. A back end side of the at least one flow passage is open at a portion sealed by the tool body and the holding member when the holding member is coupled, the portion being an outer circumferential surface of a mounting portion of the tool body and a back end surface of a main body of the tool body (see Fig. 4, the portion being indicated as 201, limited by parts indicated as 204 
Regarding claims 5 & 6, Berger discloses the at least one flow passage being a plurality of flow passages 203, and each of the plurality of flow passages extends from a back end side to a front end side of the tool body without crossing each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (DE 4416380) in view of Hoffer et al. (USPG 20120230781, hereinafter ‘Hoffer’).
Regarding claims 17 & 18, Berger discloses the cutting tool comprising a coolant introduction path, however Berger does not disclose this path as also being provided along the central axis of the tool body and including the claimed first and second portions.

It would have been obvious to one having ordinary skill in the art at the time of filing to provide the additional coolant introduction path of Hoffer into the tool of Berger, in order to provide an increased volume of coolant to the cutting edges of the cutting insert (Paragraph [0042]) and also to provide an alternate source of coolant if the tool is mounted on a machine tool that does have coolant provided along the central axis of the tool body (Paragraph [0043]).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diebold (DE 3814565) discloses elements of, or similar to the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722